Case: 11-50487     Document: 00511878248         Page: 1     Date Filed: 06/06/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            June 6, 2012

                                       No. 11-50487                        Lyle W. Cayce
                                                                                Clerk

GARY WOODS, as Tax Matters Partner of Tesoro Drive Partners, a Texas
General Partnership,

                                                  Plaintiff-Appellee
v.

UNITED STATES,

                                                  Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:05-cv-00216

Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        This Court has considered this appeal on the basis of the briefs and the
record on appeal. Having done so, we are convinced that this issue is well
settled and that the district court should be affirmed. See Bemont Invs., L.L.C.
v. United States, No. 10-41132, --- F.3d ----, 2012 WL 1435608 (5th Cir. Apr. 26,
2012); Heasley v. Comm’r of Internal Revenue, 902 F.2d 380 (5th Cir. 1990); Todd
v. Comm’r of Internal Revenue, 862 F.2d 540 (5th Cir. 1988).
                                                                             AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.